DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 2/14/22.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8, 13 and 14 are objected to because of the following informalities:  	Regarding claim 8, line 5, it appears that “between the” should read between each.  In claim 14, line 10, it appears that “sensing unit” should read sensing units.  	Regarding claims 1, 13 and 14, the following lack antecedent basis: In claims 1, 13 and 14, line 3 respectively, “the plurality of sensing unit bodies”.  
 	Appropriate corrections are required. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima et al. (JP2014-142193, hereinafter Mizushima – See IDS dated 5/21/19) in view of Damens et al. (JPH10504387, hereinafter Damens – See IDS dated 5/21/19).
 	 Regarding claim 1, Mizushima discloses an apparatus comprising an electrostatic-capacity-type sensor electrode layer 50, 100 having a plurality of sensing units 102, 106, 100a, 100b, a reference electrode layer 40 opposed to one main face of the electrostatic-capacity type sensor electrode layer; and a deformable layer 20 disposed between the reference electrode layer and the electrostatic-capacity-type sensor electrode layer, the deformable layer deformable elastically due to application of pressure, wherein the deformable layer is recessed between each of the plurality of sensing units and the reference electrode layer has a shaped portion between each of the plurality of sensing units (See Figs. 1, 7, 13 and 16, See Pg. 3, Paras. 0033 - 0036 and Pg. 5, Para. 0044). 	Mizushima fails to disclose that the plurality of sensing units each include a first electrode and a second electrode, wherein the first electrode and the second electrode have a comb-teeth shape. 	However, Damens discloses a capacitive sensor comprising electrodes structures Es1, Es2 having a shape of two teeth of a comb or alternately in a line (See Fig. 1, See Pg. 2, lines 28 – 39). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mizushima according to the teachings of Damens for the purpose of, advantageously providing an improved sensor since this type of sensor enhanced overload safety (See Damens, Pg. 1, lines 37 – 39).
 	Regarding claim 2, in Mizushima, the shaped portion of the reference layer 40 is bent in a recessed shape, a protruding shape, or an uneven shape (See Fig. 7).
  	Regarding claim 3, in Mizushima, the shaped portion is curved in an arch shape toward the sensor electrode layer (See Fig. 7).
 	Regarding claim 4, in Mizushima, the shaped portion is bent in a recessed shape, and the shaped portion is stuck to a portion between each of the plurality of sensing units (See Fig. 11).
 	 Regarding claim 5, in Mizushima, the shaped portion is extensible and contractible (See Fig. 13). 	Regarding claim 6, in Mizushima, the shaped portion has a corrugated shape (See Fig. 10).
 	Regarding claim 7, in Mizushima, the reference electrode layer 40 is an uneven layer having a protruding shape at a position opposed to each of the plurality of sensing units and having a recessed shape at an opposed position between each of the plurality of sensing units, and the recessed is the shaped portion (See Fig. 11).
 	Regarding claim 8, in Mizushima, the plurality of sensing units are a plurality of first sensing units, the electrostatic-capacity-type sensor electrode layer further including a plurality of second sensing units, and the plurality of second sensing units each are disposed between each of the plurality of first sensing units (See Fig. 13).
 	Regarding claim 9, in Mizushima, the reference electrode layer 40 is opposed to part of the one main face of the electrostatic-capacity-type sensor electrode layer 100 (See Fig. 13).
 	Regarding claim 10, in Mizushima, the plurality of sensing units are disposed one-dimensionally or two-dimensionally (See Fig. 13).
 	Regarding claim 11, in Mizushima, the deformable layer includes a dielectric (See Pg. 3, Para. 0036).
 	Regarding claim 12, in Mizushima, the dielectric is a foamed resin or an insulating elastomer (See Pg. 3, Para. 0036).
 	Regarding claim 14, in Mizushima, the sensor electrode layer includes a plurality of sensing units 102, 106, 100a, 100b, the reference electrode layer 40 is opposed to one main face of the electrostatic-capacity-type sensor electrode layer; and a plurality of elastic members 20 are provided, wherein the plurality of elastic members are each provided between the reference electrode layer and the sensing units, and the reference electrode layer has a shaped portion between the each of the plurality of sensing units (See Figs. 1, 7, 13 and 16, See Pg. 3, Paras. 0033 - 0036 and Pg. 5, Para. 0044).
 	Mizushima fails to disclose that the plurality of sensing units each include a first electrode and a second electrode, wherein the first electrode and the second electrode have a comb-teeth shape. 	However, Damens discloses a capacitive sensor comprising electrodes structures Es1, Es2 having a shape of two teeth of a comb or alternately in a line (See Fig. 1, See Pg. 2, lines 28 – 39). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mizushima according to the teachings of Damens for the purpose of, advantageously providing an improved sensor since this type of sensor enhanced overload safety (See Damens, Pg. 1, lines 37 – 39). 	Regarding claim 15, in Mizushima, each of the plurality of elastic members 20 is a columnar body or a spring-shaped member (See Fig. 2).
 	Regarding claim 17, in Mizushima, the sensor includes an electronic device (See Pg. 5, Paras. 0004 - 0005).
 	Regarding claim 18, in Mizushima, the electronic device is attachable to and detachable from a human body (See Pgs. 17 and 18, Paras. 0064 - 0065).
6.   	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP05-288619, hereinafter Yamada - See IDS dated 5/21/19) in view of  Damens et al. (JPH10504387, hereinafter Damens – See IDS dated 5/21/19).
 	Regarding claim 13, Yamada discloses an apparatus comprising an electrostatic- capacity-type sensor electrode layer 10 having a plurality of sensing units 8, 9, a first reference electrode layer 3 opposed to a first main face of the electrostatic-capacity-type sensor electrode layer; a second reference electrode layer 5 opposed to a second main face of the electrostatic-capacity-type sensor electrode layer; a first deformable layer 6 disposed between the first reference electrode layer and the electrostatic-capacity-type sensor electrode layer, the first deformable layer deformable elastically due to application of pressure; and a second deformable layer 2 disposed between the second reference electrode layer and the electrostatic-capacity-type sensor electrode layer, the second deformable layer deformable elastically due to application of pressure, wherein the first deformable layer and the second deformable layer are recessed between each of the plurality of sensing units, and the first reference electrode layer and the second reference electrode layer each have a shaped portion between each of the plurality of sensing units (See Pg. 5, Paras. 0013 - 1014 and Pg. 6, Paras. 0015 - 0019). 	Yamada fails to disclose that the plurality of sensing units each include a first electrode and a second electrode, wherein the first electrode and the second electrode have a comb-teeth shape. 	However, Damens discloses a capacitive sensor comprising electrodes structures Es1, Es2 having a shape of two teeth of a comb or alternately in a line (See Fig. 1, See Pg. 2, lines 28 – 39). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Yamada according to the teachings of Damens for the purpose of, advantageously providing an improved sensor since this type of sensor enhanced overload safety (See Damens, Pg. 1, lines 37 – 39).7.  	Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima and Damens, as applied to claim 1 above, and further in view of Casto Computer Co. (JPS60-084532, See IDS dated 5/21/19).
 	Regarding claim 16, Mizushima discloses an apparatus comprising an electrostatic capacity-type sensor electrode layer 50, 100 having a plurality of sensing units 102, 106, 100a, 100b, a reference electrode layer 40 opposed to one main face of the sensor electrode layer; and a deformable layer 20 disposed between the reference electrode layer and the sensor electrode layer, the deformable layer being to deform elastically due to application of pressure, wherein the deformable layer is recessed between the sensing units or discontinuous between the sensing units, and the
reference electrode layer has a shaped portion between the sensing units (See Figs. 1, 7, 13 and 16, See Pg. 3, Paras. 0033 - 0036 and Pg. 5, Para. 0044).
 	Mizushima and Dames fail to disclose that the sensor comprises a band. 	However, Casio Computer Co. discloses a sensor having a watchband (See Pg. 2, lines 1 - 5).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mizushima and Damens according to the teachings of Casio Computer Co. for the purpose of, easily producing a bend in a watchband since erroneous input key application of a key switch is prevented (See Casto Computer Co., Pg. 3, lines 23 - 27).
 	Regarding claim 19, Mizushima and Damens fail to disclose that the sensor includes a wristwatch-type electronic device comprising a band.
 	However, in Casio Computer Co., the sensor comprises a watchband (See Pg. 2, lines 1 - 5).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mizushima and Damens according to the teachings of Casio Computer Co. for the purpose of, easily producing a bend in a watchband since erroneous input key application of a key switch is prevented (See Casto Computer Co., Pg. 3, lines 23 - 27).
                                                 Response to Arguments
8. 	Applicant’s arguments, on Pg. 8, lines 8 – 12 and Pg. 9, lines 7 – 11, with respect to these claims have been considered but are moot in view of the new grounds of rejection.  	In response to applicant’s arguments that the references do not disclose that the plurality of sensing unit bodies each include a first electrode and a second electrode, wherein the first electrode and the second electrode have a comb-teeth shape, it is the Examiner’s position that applicant is arguing new issues.                                                       Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Kikuo et al. (5,010,774) disclose a distribution type tactile sensor. 	Kuniyoshi et al. (2014/0150571) disclose a pressure sensor, method for manufacture thereof, and pressure detection module.  	Morita et al. (10,928,259) disclose a pressure sensor.10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
 	Examiner interviews ate available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gow/interview practice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for
the organization where this application or proceeding is assigned 1s 571-273-8300. Information regarding the status of published or unpublished applications may
be obtained from Patent Center. Unpublished application information in Patent
Center is available to registered users. To file and manage patent submissions in
Patent Center, visit: https://patentcentet.uspto.gov. Visit
https://www.uspto.gov/patents /apply/patent-center for more information about
Patent Center and https://www.uspto.gov/patents/docx for information about filing
in DOCX format. For additional questions, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative, call 800-786-9199 IN USA OR CANADA) or 571-
272-1000./OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        5/20/22